DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10,23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe (3,934,325) in view of Cobzaru (8,307,690) and further in view of Brinen et al. (2,542,305).  Jaffe discloses a tube expander device (20) for expanding a tubular workpiece (86), the device having a pistol-type orientation (Fig. 1) formed by a handle (lower portion of structure 26) which comprises a pneumatic-hydraulic assembly (col. 3, lines 52-54) coupled to a body (upper portion of structure 26, piston housing 70 and housing 22; Fig. 1) wherein the body is constructed to include a trigger (80) which is outside the handle.  A head (106) is coupled to the body (Fig. 1) wherein the head (106) extends longitudinally along a first plane (horizontally; Fig. 1) and the handle (26) intersects the first plane and extends along a second plane (vertically; Fig. 1). The trigger (80) is coupled to the body (Fig. 1) and is pivoted relative to the handle wherein Fig. 1 shows that the trigger (80) is an elongate lever which has a pin connection for pivoting relative to the handle. Jaffe discloses that the head (22) includes a jaw (46) and a cone (40) wherein the jaw is configured to move (col. 4, lines 15-19) when the trigger is actuated (col. 4, lines 8-10). Regarding claim 23, the handle and head of Jaffe are at an approximately 90° orientation (Fig. 1). Jaffe .  
Jaffe is silent to the jaw moving relative to the head while parallel to the first plane.  Brinen teaches a jaw (61) which is constructed to move parallel to the first plane wherein Fig. 2 shows the jaw (61) in a position parallel to the first plane and Figs. 3 and 4 show the jaw (61) still being in a position parallel to the first plane during tube expanding  Regarding claim 25, Brinen teaches that the tool has a body (16) and a working head (21,15) wherein the head is removably coupled to the body (threaded connection at 21; Fig. 1).  It would have been obvious to the skilled artisan at the time of 
Claims 11 and 12 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Cobzaru and Brinen and further in view of Nigido (3,888,102). Jaffe does not disclose that the body includes a release actuator. Nigido teaches that it is known to include a pivotable, single action release actuator (26) on an opposite side of a handle (where 10 is pointing; Fig. 1) from a trigger (24), the handle having a source of fluid (22).  It would have been obvious to the skilled artisan at the time of invention to provide Jaffe with a release actuator as taught by Nigido in order to relieve pressure within the working head.
Claims 13 and 14 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Cobzaru and Brinen and further in view of Good et al. (5,353,474).  Jaffe does not disclose a biasing spring connected to the trigger.  Good teaches a trigger (72) on a handle (12) and having a biasing spring (86) which is external to the handle (Figs. 1 and 2). Regarding claim 13, Good teaches a plunger (80; col. 6, lines 59-62).  It would have been obvious to the skilled artisan at the time of invention to modify the trigger of Jaffe to include a biasing spring as taught by Good in order to bias the trigger between positions as the trigger is squeezed by an operator.
Claims 15,16,19-21 and 24 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jaffe (3,934,325) in view of Cobzaru (8,307,690) and further in view of Good et al. (5,353,474).  Jaffe discloses a tube expander device (20) for expanding a tubular workpiece (86), the device having a pistol-type orientation (Fig. 1) formed by a handle (lower portion of structure 26) which comprises a pneumatic-
Jaffe does not disclose a biasing spring connected to the trigger.  Good teaches a trigger (72) on a handle (12) and having a biasing spring (86) which is external to the handle (Figs. 1 and 2). Regarding claim 21, Good teaches a plunger (80; col. 6, lines 59-62).  It would have been obvious to the skilled artisan at the time of invention to modify the trigger of Jaffe to include a biasing spring as taught by Good in order to bias the trigger between positions as the trigger is squeezed by an operator.
Claims 17 and 18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Cobzaru and Good and further in view of Nigido (3,888,102). Jaffe does not disclose that the body includes a release actuator. Nigido teaches that it is known to include a pivotable, single action release actuator (26) on an opposite side of a handle (where 10 is pointing; Fig. 1) from a trigger (24), the handle having a source of fluid (22). It would have been obvious to the skilled artisan at the time of invention to provide Jaffe with a release actuator as taught by Nigido in order to relieve pressure within the working head.
Claim 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Cobzaru and Good and further in view of Brinen et al. (2,542,305).  Jaffe does not disclose that the body and head are removably coupled.  Brinen teaches a tube expanding tool having a body (16) and a working head (21,15) wherein the head is removably coupled to the body (threaded connection at 21; Fig. 1).  It would have been obvious to the skilled artisan at the time of invention to make the head and body .
Allowable Subject Matter
Claims 1,3-7 and 22 are allowed.  The prior art of record does not teach that the cone narrows away from the handle and is constructed within the body wherein the head encloses the cone when the head is removably coupled to the body including the other limitations of amended claim 1.  The prior art to Jaffe teaches that the jaw actuating cone (40) narrows toward the handle and that the head of the tool includes the cone and the prior art to Brinen teaches that the cone (66) in a removable head (15) narrows toward a handle (12).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.